Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1, 2, 4-7, 12-16, 18-22, 26-28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roumi (US20130224632).
2.	Regarding claims 1, 2, 4, 5, Roumi teaches a lithium metal secondary battery comprising a cathode, an anode, and an electrolyte-separator assembly disposed between said cathode and said anode [0214], wherein said anode comprises:
 a) an anode active material layer containing a layer of lithium metal [0214] foil [0319], wherein said anode active material layer is optionally supported by an anode current collector [0096]; and 
b) an anode-protecting layer (as first electronically and ionically conductive layer comprises a coating) in physical contact (coated on) with said anode active material layer (lithium metal anode layer) ([0068], [0079], [0073]) and in ionic contact with said electrolyte-separator assembly [0065], wherein said anode-protecting layer has a thickness selected from the range of 50 nm to 5 μm [0070], and comprising an 
Since Roumi teaches it conjugated polymers such as polyanilines, it is inherent that Roumi anticipates the claimed lithium ion conductivity of Applicant.
3.	Regarding claims 6 and 7, Roumi said anode-protecting layer is in a solvated form [0058].4. 	Regarding claims 12-15, Roumi teaches the inorganic material is selected from a lithium cobalt oxide [0078].5.	Regarding claim 16, Roumi teaches the inorganic material is CuCl2 [0078].6.	Regarding claims 18-20, Roumi teaches V2O5 [0078].
7.	Regarding claims 21 and 22, Roumi teaches said metal phosphate is LiFePO4 [0078].8. 	Regarding claims 26-28, Roumi teaches FeS as metal sulfide [0059].9.	Regarding claim 30, Roumi teaches a lithium-air battery [0060].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

10.	Claims 8-11, 17, 23-25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Roumi (US20130224632) as applied to claims 1 and 2 in view of Pan (US20180301707).
11.	Regarding claims 8-11, 17, 23-25, and 29, the complete discussion of Roumi as applied to claims 1 and 2 is incorporated herein. However, they are silent about the limitations of claims 8-11, 17, 23-25, and 29.
12.	Pan teaches high-elasticity polymer contains from 0.1% to 50% by weight of a lithium ion-conducting additive dispersed therein, and 0.1% by weight to 10% by weight of a reinforcement nano filament selected from carbon nanotube, carbon nano-fiber, graphene, or a combination thereof. [0020] (claims 8 and 9).
13.	Pan teaches Li2CO3 (claim 10) and LiPF6 (claim 11) [0094-0095] and Li2MSiO4 (claim 17) [0027], wherein said organic material or polymeric material is poly(tetrahydrobenzodithiophene) (PTHBDT) [0034], wherein said organic material contains a phthalocyanine compound selected from copper phthalocyanine [0035] (claims 23-25), wherein said metal sulfide contains Li2S [0044] for the benefit of a lithium metal cell that exhibits a high specific capacity, high specific energy, high degree of safety, and a long and stable cycle life [0012].14.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Roumi with the above teachings of Pan for the benefit of a lithium metal cell that exhibits a high specific capacity, high specific energy, high degree of safety, and a long and stable cycle life.
15.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Roumi (US20130224632) as applied to claim 1 in view of Abe et al. (US20080050658).
16.	Regarding claim 3, the complete discussion of Roumi as applied to claim 1 is incorporated herein. However, they are silent about claim 3.
17.	Abe teaches a lithium salt LiPF6, dissolved in an organic or ionic liquid with a lithium salt concentration of 3 M [0046] for the benefit of a lithium secondary battery having excellent performances in safety under overcharge condition, cycle property, electric capacity, and storage endurance (abstract).
18.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Roumi with Abe’s lithium salt LiPF6, dissolved in an organic or ionic liquid with a lithium salt concentration of 3 M for the benefit of a lithium secondary battery having excellent performances in safety under overcharge condition, cycle property, electric capacity, and storage endurance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104.  The examiner can normally be reached on 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OLATUNJI A GODO/Primary Examiner, Art Unit 1722